﻿49.	 At the very outset I congratulate Mr. Jorge Illueca on his well deserved election as president of the thirty-eighth session of the General Assembly and wish him every success in the discharge of the onerous responsibilities entrusted to him. I also express our sincere appreciation to his predecessor, Mr. Imre Hollai, for the effective manner in which he guided the work of the thirty-seventh session.
50.	Our special appreciation also goes to the Secretary- General, who through his indefatigable efforts is endeavouring to enhance the effectiveness and increase the prestige of the United Nations.
51.	Last but not least, on behalf of the Ethiopian delegation I extend a warm welcome to the newly independent State of Saint Christopher and Nevis as it enters this family of sovereign nations.
52.	It has become a tradition for the Organization of African Unity through its current Chairman, to address the General Assembly on the hopes and aspirations of the peoples of Africa. Accordingly, I have been instructed by my head of State, Mr. Mengistu Haile- Mariam, the current Chairman of the Assembly of Heads of State and Government of the Organization of African Unity, f deliver the following message to the thirty- eighth session of the General Assembly.
53.	Peace and progress are the pressing needs and the immutable objectives of all the peoples of the world. But that these objectives could not be fully and globally achieved remains the foremost preoccupation of the world today. We in Africa are convinced that, as the sole universal forum for international deliberation and action, the United Nations has a unique and leading role to play in the attainment of the lofty objectives of peace and progress for the whole of mankind.
54.	Throughout history, societies have continuously struggled for common identity, independence and peaceful development, as well as for equal and mutually beneficial relationships with one another. Whereas the universal validity of these goals is evident, the struggle to attain them was often frustrated by the forces of oppression and domination, thus causing humanity to alternate between hope and despair, and between war and peace.
55.	So long as these basic and universal yearnings of mankind are not respected, it is inevitable that peace and progress will remain mere hopes and aspirations. It is in this perspective that we in Africa view the diverse problems confronting us today.
56.	Ours is a demand that the universal character and validity of the principles of the Charter of the United Nations be recognized and scrupulously respected, so that the United Nations might be strengthened and world peace and security guaranteed. Ours is a demand that the identity and sovereignty of each nation be respected, in order to enrich existing civilizations and lay the foundations for a universal one. Ours is a demand that the peaceful and collective development of peoples be guaranteed, to ensure the eradication from the face of the earth of the age-old enemies of mankind and to build a more congenial environment for the full realization of human potentialities. Ours is a demand that international relations be restructured on the basis of equality and mutual respect, in order to remove tension and confrontation and replace them with detente, co-operation and mutual concern.
57.	Despite the fact that Africa is the cradle of rich civilizations, at one point in time it was designated by colonial Powers as the  dark continent , which paved the way for the merciless plunder of its natural resources, for the trampling underfoot of the rights and freedom of its peoples, for the defiling of its cultures and for the sale of its sons and daughters like chattels. But the rich legacies of Africa's identity and freedom, as well as its resilient civilizations could never be wiped out. As a result, and after a long and arduous struggle by the peoples of Africa for cultural and national identity, the preponderant majority of African countries have today attained their independence and sovereignty.
58.	However, due to the exploitative and oppressive colonial experience and the prevailing iniquitous international economic order which has its origin in the era of colonialism, Africa is currently facing numerous and varied problems.
59.	As is well known, throughout the long periods of cultural domination, economic activities in the parcelled African region were deliberately centered on the merciless exploitation of Africa's natural resources, which itself was a further sequel to the prior inhumane exploitation of Africa through the slave trade of the preceding centuries. Further, the subjugated African colonies were forced into an unhealthy integration of their social and economic life with that of the metropolitan countries. The African economy, as a result, is today characterized by the deep scars of colonialism and the inhuman ravages of imperialism. Indeed, the direction and content of our social and economic development were disoriented, while the momentum for growth and for an eventual take-off was retarded.
60.	With this background, added to which are the constant manoeuvres of imperialism, the African economy finds itself today with all the basic structural symptoms and crises of underdevelopment: over-specialization in the production of a few export commodities, over dependency on other growth centers of the world, chronic balance-of-payments deficits, increasing food shortages, institutional inadequacies and so forth. Indeed, such problems have become so common and serious in Africa that 26 African countries, representing more than half of all the African States, are classified among the 36 least developed countries of the world.
61.	Furthermore, the present economic crisis in the world has affected all sectors of African economic activity, both national and international. The collapse of the prices of our principal exports of agricultural and mineral raw materials in spite of the efforts of UNCTAD to implement the Integrated Programme for Commodities has drastically reduced our foreign exchange earnings from these exports, which constitute the most important element of the developing countries' import and debt- servicing capacity. Coupled with the severe liquidity squeeze, these developments have forced our countries to cut down on their national programmes of social and economic development, in full awareness of the social and political consequences of doing so.
62.	The average growth rate of the gross domestic product has plummeted from 4.4. per cent in 1980 to 2 per cent in 1981 and 1.1. per cent in 1982, which is considerably lower than the average population growth rate, implying that for the whole continent real per capita income has been on a continuous decline over the years and is below the level of the early 1960s. Indeed, some countries are experiencing a negative growth rate.
63.	The rising import bills for food, energy and other essentials, together with the high rate of imported inflation and dwindling export earnings, has contributed to the high level of current account deficits of $14 billion, and to a total external debt of $75 billion, compared with only $14.2 billion in 1973. It is now widely recognized that with the average debt-service ratio of 20 per cent projected for this year, many African countries will continue to encounter severe difficulties in servicing external debt, in financing current account deficits and, hence, in financing the projected flow of imports. 

64.	In addition, many of our countries are affected by devastating natural disasters, such as severe drought, desertification and floods, with serious repercussions on Africa's ability to feed its teeming population. The response of the international community to the plight of developing countries has been negative, or at best ambivalent, as typified by the recently concluded sixth session of the United Nations Conference on Trade and Development, held at Belgrade. The developed and industrialized countries, in spite of the recognized interdependence of the world economy, adopted the usual negative approach, so much so that even the very few resolutions that were adopted at Belgrade were subject to frustrating reservations.
65.	The developing countries themselves have taken various initiatives and made concrete proposals to advance international economic co-operation. Our efforts at the level of the Movement of Non-Aligned Countries and the Group of 77 bear testimony to this claim. Had these initiatives been acted upon and had the call for a new international economic order been fully supported by all, we would have laid a solid foundation for a better world.
66.	Africa has persistently advocated the restructuring of the present inequitable international economic order as well as its own domestic economic system. Africa continues to press for the establishment of a new international economic order and the immediate launching of global negotiations. It was in this spirit that Africa took the historic step of working out a regional development strategy adopted at Lagos in April 1980 by the Assembly of Heads of State and Government of the Organization of African Unity at its second extraordinary session. This strategy, now commonly known as the Lagos Plan of Action and the Final Act of Lagos, lays down the philosophy and strategy for change in Africa. Africa is indeed firmly convinced that there is no viable alternative to the implementation of the basic principles of the Lagos Plan of Action, namely, collective self-reliance and self-sustainment so that an African economic community may be realized by the year 2000.
67.	At this point, let me hasten to emphasize that Africa's adoption of a strategy of self-reliance and self-sustainment does not in any way imply the renunciation of international support. On the contrary, it anticipates full support from the international community, as was recently restated in the Addis Ababa Declaration on the occasion of the Silver Jubilee anniversary celebration of the United Nations Economic Commission for Africa, which inter alia, called upon the international community through the General Assembly of the United Nations
 to support [the] endeavour by providing the necessary moral, technical and financial support to the efforts of African countries in their faithful implementation of the goals and objectives of the Lagos Plan of Action and the Final Act of Lagos in accordance with the provisions of the International Development Strategy for the Third United Nations Development Decade. 
I sincerely hope that this humble call will be heard and that there will be a response to it.
68.	Africa's effort and determination will require a considerable amount of external support of all kinds, and it is with this in mind that we urge the General Assembly and other United Nations organs to play the principal role in global economic negotiations, in order that all issues be addressed in an interrelated manner, in full recognition of their interdependence as well as the interdependence of all economies of the world, and also in order to ensure a comprehensive solution and results that are beneficial to developing countries. The General Assembly and all other United Nations organs must give full attention to all issues in the domain of North-South economic cooperation, with priority consideration to the liquidity problems facing developing countries, the chronic balance- of-payments problems, the collapse of commodity prices and the acute food situation facing developing countries, as well as the special problem of the least developed countries, among others.
69.	In all these areas, the concrete proposals of developing countries are on the table. These include, in particular, the convening of an international conference on money and finance for development to address seriously the issues of transfer of resources to developing countries, the reform of the international monetary system and an effective framework for co-operation in the areas of money and finance for development.
70.	Further, the problem of trade in raw materials should be accorded high priority with a view to securing improvement in prices, ensuring easy access to markets and allowing developing countries to maximize their benefits from all activities relating to marketing, transportation and distribution of their raw materials.
71.	Unless this is done, what is being described currently as recovery in some countries will be meaningless to us in the third world, because the so-called trickle-down effect has never worked in the past and is most unlikely to work now, given the pervasive nature and the depth of the current economic crisis and the structural rigidity of the majority of our countries.
72.	Negative attitudes must give way to reason and to a common resolve to save humanity from destitution, despair and an uncertain future.
73.	Coupled with these severe economic problems, the challenge of the complete eradication of colonialism and racism from the face of the continent still faces Africa.
74.	In their long struggle for independence, equality and justice, the peoples of Africa have always opted, wherever possible, for the peaceful attainment of their objectives. In this respect, the Lusaka Manifesto stands as a living testimony. But Africa has been compelled to resort to armed struggle because the response of the colonialists and racists to Africa's legitimate quest for freedom has been only mindless violence.
75.	Faced with this situation, the United Nations also recognizes the right of all peoples to resort to armed struggle against racists and colonialists.
76.	The just struggle of peoples, which has vanquished the forces of racism and colonialism and ensured the accession to independence of countries such as Angola, Mozambique, Zimbabwe and others in our continent, is at once a cause for pride to the peace-loving international community and a significant contribution to the further strengthening of the principles of the United Nations. Nevertheless, a serious challenge awaits us, since the odious system which continues to defy flagrantly the will of the international community and reject with utter impunity the principles of the Charter of the United Nations is still entrenched in Namibia and South Africa.
77.	Today, Namibia is still languishing under the illegal and colonial occupation of South Africa, despite the many decisions of the Security Council and the numerous resolutions of the General Assembly as well as the advisory opinion of the International Court of Justice The United Nations plan for the independence of Namibia, approved in Security Council resolution 435 (1978), is yet to be implemented, owing to the deception and intransigence of the South African regime. We are fully aware that the responsibility for the delay in implementation must be shared by the members of the so-called Western 
contact group, which are at once the initiators of the plan and the sole obstacle to the adoption of enforcement measures for its implementation.
78.	Indeed, Africa cannot but express its extreme indignation at the attempts being made to hold Namibia's independence hostage to the realization of the strategic objectives of some of the members of the contact group. In this regard, we reaffirm our common position that the presence of Cuban forces in Angola is totally unrelated to the question of Namibia's independence. We reject any linkage or parallelism.
79.	Inasmuch as the racist regime has so far refused to comply with the numerous resolutions of the United Nations, one wonders for how long the Organization can continue adopting resolutions which will invariably remain unimplemented. This, we believe, is a question of crucial importance. We are convinced, in this regard, that the United Nations has no alternative but to prove once again its commitment to human freedom, dignity and equality by shouldering its historic responsibility to the Namibian people and adopting a programme of comprehensive and mandatory sanctions against South Africa.
80.	Even though the people of Namibia will gain their freedom and independence through their own struggle and under their sole and legitimate, representative, the South West Africa People's Organization [SWAPO], Africa believes that economic sanctions will help pressure the South African regime to opt for the peaceful and speedy renunciation of its illegal occupation of the international Territory of Namibia.
81.	In the mean time, however, Africa is resolved to render all possible political, diplomatic and material assistance to SWAPO and the struggling people of Namibia. In this connection, I deem it my duty to call upon the international community to do likewise, inasmuch as the armed struggle being waged by the people of Namibia is part and parcel of the world-wide struggle for freedom and dignity, deserving the total support of all peoples that love freedom and justice.
82.	Another just struggle that equally deserves our total support is that of the oppressed masses of South Africa, whose political freedom and human dignity have been trampled upon by the racist regime in Pretoria far too long. The inhuman and repugnant system of apartheid is not only a challenge to the international community, but an insult to the conscience of mankind as well. We therefore call upon the United Nations in particular and the international community in general to help put an end to this crime against humanity by isolating the racist regime in every sphere of international life and by extending at the same time to the liberation movements of South Africa all the necessary moral and material assistance. Moreover, we call upon those Western countries whose transnational corporations are engaged in the plunder of the natural resources of both South Africa and Namibia and whose Governments identify their interests with those of the racist regime, to practice in South Africa what they globally preach about human rights and fundamental freedoms.
83.	Not content with this brutal oppression of the peoples of South Africa and Namibia, the racist Pretoria regime has now embarked on a grand strategy of destabilization and naked aggression against the front-line African countries. Subversive and terrorist groups, organized, armed and financed by the racist regime, are currently operating in Angola, Mozambique, Lesotho and Zimbabwe, depriving the peoples of those countries of peace and stability and thereby forcing them to divert their attention and resources from the urgent task of economic and social reconstruction.
84.	Apart from committing repeated acts of aggression against the People's Republic of Angola, the apartheid regime is now in illegal occupation of parts of southern Angola. Furthermore, it is attempting to strangulate the land-locked Kingdom of Lesotho.
85.	It is Africa's view that these acts of aggression and destabilization are designed not only to cripple the armed struggle of the peoples of Namibia and South Africa, but also to overthrow the Governments of the front-line States because of their steadfast and selfless support of the struggle of the oppressed peoples of southern Africa. I submit that this evil design should not be glossed over with more condemnatory and ineffective resolutions. Instead, the international community must assist the front-line States in every way possible in order to enable them to defend better their sovereignty and territorial integrity.
86.	In addition to the problems in southern Africa, Africa is also preoccupied with other predicaments, one of which is the situation in Chad. This problem, which is almost 20 years old, has caused immense loss of life and destruction of property in that troubled land. It will be recalled that this question was one of the most pressing issues before the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth session. While the objective of our organization is to find a lasting and peaceful solution to this problem, its complexity and the volatile nature of the situation, as well as the divergent views of internal and external forces, have made it difficult to arrive at a lasting solution more expeditiously.
87.	Everybody, of course, believes in the need for peace; the difference arises on how to achieve it. For our part, we are trying to listen to all sides and to find a just solution to the problem. In this connection, we have called upon the external forces to refrain from interfering in the internal affairs of Chad so as not to exacerbate the situation. We convened the bureau of the nineteenth session of the Assembly and conducted a useful exchange of views with African leaders, thus benefiting from their advice and suggestions as to the possible future course of action. We are still doing everything possible to find a formula acceptable to all and to this end we are in constant touch with the parties directly concerned and with other African leaders. We remain confident that the United Nations and the international community will give the support necessary for the success of our efforts.
88.	The other problem to which our organization is seeking a solution is the question of Western Sahara. Apart from the adverse consequences it has had on the parties concerned, this problem, as we all know, challenged and threatened the very existence of our organization. However, African leaders, inspired by their devotion to the ideals and purposes of the organization and guided by the ideals and spirit of African brotherhood, have, through serious discussions and consultations, succeeded in preserving and strengthening their indispensable continental organization.
89.	Subsequent to my consultations with the parties directly involved, as well as with other African leaders, with a view to creating an atmosphere conducive to the implementation of resolution the question of Western Sahara, adopted by the Assembly at its nineteenth session. I convened a meeting of the Implementation Committee at Addis Ababa from 21 to 23 September 1983. It is to be regretted, however, that the Committee had to adjourn indefinitely as a result of a procedural objection raised by Morocco. 

90.	This temporary setback notwithstanding, we shall continue to search for a lasting solution to the problem of Western Sahara on the basis of that resolution. We shall not despair. Nonetheless, it must be made clear at this juncture that the quest for a solution requires the goodwill of both parties, for the co-operation of one party alone would not produce the desired results. In this regard, we are appreciative of the assistance and support given to the OAU by the United Nations and are also looking forward to greater co-operation between the two organizations in the final disposal of the problem.
91.	The OAU also seeks and hopes to receive the support and co-operation of the United Nations in the final settlement of the problems arising out of the claims of the sister African States of the Comoros over Mayotte, of Madagascar over the four Malagasy islands, as well as of Mauritius over the Chagos Archipelago.
92.	Another problem in which the OAU is involved in fruitful co-operation with the United Nations is that of refugees—a problem which is closely linked with the economic, social and political development of Africa and whose solution has to be sought in this context. Although the problem is complicated and many-faceted, Africa has a clear perception of its continental scope and, as a result, is collectively endeavouring to find solutions to it. We realize that actions taken by each individual country are decisive for the final outcome of this common effort.
93.	The OAU is taking various steps to co-ordinate this collective endeavour. In particular, it is engaged in coordinating the activities of donor agencies and in developing a strategy that would enable it to evaluate and fully appraise the problem of refugees. In this respect, I am happy to note that it has been decided to hold, in the very near future, the second international conference on assistance to refugees in Africa. I also wish to commend all Governments and organizations which have so far provided assistance to African refugees and, at the same time, would like to express the hope that these Governments and agencies would continue to assist us in dealing with this serious human problem.
94.	Apart from those I have already mentioned, there are numerous situations and problems which are a source of serious concern to Africa. High among these is the ever-escalating and threatening arms race. In the past, mankind had sought its security through the acquisition of armaments. But with the advent of nuclear weapons, the vast majority of the people of the world has realized that it is only through disarmament that the security and well-being of humanity can be enhanced.
95.	This realization notwithstanding, new weapons, both nuclear and chemical, with greater accuracy and massive destructive power, are  being produced and deployed. Furthermore, the rapid development of science and technology has created the awesome possibility of the militarization of outer space. As has already been repeatedly stated from this and other forums, the arms race is consuming human and material resources which could otherwise have been used to advance the material well-being of humanity at large.
96.	Africa believes that security can be achieved only through the peaceful resolution of international problems and the realization of the goal of general and complete disarmament. As a consequence, Africa cannot subscribe to the dangerous policy of nuclear deterrence and, indeed, expresses its utter indignation at the squandering on the arms race of much of the world's resources, when millions are still languishing under the yoke of poverty, disease and Ignorance. We, therefore, call for a halt to the arms race so that this dangerous process can be reversed and the security of nations sought at lower levels of armament. Africa also extends its solidarity to all those forces struggling for peace and disarmament in all parts of the world.
97.	In this connection, I have to mention Africa's support for the establishment of zones of peace and nuclear- weapon-free zones in the different regions of the world. In reaffirming our decision in favour of the denuclearization of Africa, I have to warn the international community of the dangers posed to international peace and security by the nuclear programme of the racist regime of South Africa, which is assisted by certain western States in this perilous venture.
98.	In the same vein, I have to state that the further militarization of the Indian Ocean, in contravention of the decisions and declarations by the OAU, the Non- Aligned Movement and, above all, the United Nations, is threatening not only the sovereignty and territorial integrity of the littoral and hinterland States of the Ocean, but also the peace and security of the world at large. The expansion of existing military bases and the search for new ones do not augur well for the security of the region. We, therefore, call for the early convening of the Conference on the Indian Ocean and the speedy implementation of the Declaration of the Indian Ocean as a Zone of Peace.
99.	Africa's concern for the strengthening of international peace and security, as well as the progress of mankind, forces it to take concrete positions on various regional problems facing the international community. One such problem on which the OAU has taken an unequivocal stance is the question of Palestine and the Middle East. In order for the States and peoples of that region to achieve a just and lasting peace, it is Africa's conviction that the suffering Palestinian people must attain its legitimate and inalienable rights to self-determination and to the establishment of an independent state in its territory. Furthermore, the PLO, as the sole legitimate representative of the Palestinian people, must participate on an equal footing in all negotiations affecting the fate of the people of Palestine. Israel must also withdraw from all Arab and Palestinian territories occupied by it since 1967. The right of every State in the region to live in peace within internationally recognized boundaries must also be respected by all.
100.	Furthermore, Africa believes that Lebanon must be left alone to regain its social peace and political stability through scrupulous respect for its independence, sovereignty and territorial integrity as well as its national unity.
101.	The other problem of concern to Africa is the war that has been raging for the last three years between Iran and Iraq. Over and above the great loss of life, the immense destruction of property and the displacement of persons that it has entailed, the war between the two countries has become a source of instability and insecurity for the Gulf region. On behalf of Africa, I would like once again to call on both Governments, mindful of their responsibilities and in response to the appeals previously made by the United Nations, the Non-Aligned Movement and the OAU, to cease hostilities and to try to resolve the problem peacefully.
102.	As regards the tension and conflict that prevail in Central America, the South Atlantic, Cyprus, the various sub-regions of Asia, including South-East Asia, and the Korean peninsula, I wish to express the hope that peaceful solutions will be found to all these problems and that 
all those concerned will make a determined effort towards that end.
103.	I would be remiss in my duty if, at this juncture, I were not to say a few words in the name of the people and Government of socialist Ethiopia regarding the Ethiopian revolution.
104.	Throughout its long history Ethiopia has successfully preserved its independence and territorial integrity against repeated attempts by foreign Powers. However, the archaic feudal system and the capitalist production relations which were, at a later stage, grafted on this system, had kept the country in a backward state, depriving it of any meaningful social and economic development. During those years of bitter existence, a handful of feudal lords, having appropriated to themselves almost all the resources of the country, had subjected the broad masses of Ethiopia to cruel and barbaric exploitation, forcing them to live in utter misery and wretchedness, denied of their human dignity and fundamental freedoms. It is to this inhuman system that the social revolution of the Ethiopian people has dealt a mortal blow, and it is today striving to build in its stead an order based on freedom, equality and social justice.
105.	This social revolution, and the subsequent fundamental changes it has brought about, is part and parcel of the global demand for peace and progress, and as such it is not directed against any country. If anything, it should have been taken as a contribution to the building of an international system based on peace, justice and equality. Regrettably, however, it is this revolution that remains a target of external threats and aggression. In this connection, particular reference must be made to the provocative military exercises repeatedly conducted in our region by the United States of America, creating a sense of danger and alarm in many countries of the area, including my own. The people and Government of socialist Ethiopia vehemently oppose such provocative acts aimed at undermining the peace and stability of Ethiopia and the region as a whole
106.	I have so far attempted to outline briefly the existing problems pertaining to peace and development in Africa as well as Africa's position on the issues of the day. It is quite evident that these problems in large measure emanate from the gap that exists between the objective reality obtaining in the world, on the one hand, and the lofty ideals of the United Nations, on the other.
107.	We believe that the Organization, which serves as the rallying point for the peoples of the world, should be a forum where collective struggle can be waged to bridge that gap and bring about better understanding among peoples and countries wherein the human aspect of civilization shall characterize the relations between peoples and nations everywhere. Hence, in order to alter the course of events in the world and reorient them, change is imperative. However, this is not to advocate a change in the purposes and principles of the Organization, which we believe are noble and sound, but to propose a change in attitude and perception as well as a change in orientation and priorities in action. In essence this is but a call for international relations to be guided by the paramount goals of peace and progress for entire mankind and for their conduct to be based on the principles and norms of international law and the precepts of justice.
108.	The growing demand for such a change, echoed in the Organization, must be met with a positive response in order to reassure the peoples of the world which have reposed confidence in the United Nations and whose destiny, in large measure, depends on the nature of that response. Certainly, we are all aware that the issue is a complex and difficult one. Nevertheless, it is a challenge that must be met individually and collectively. There is no more gratifying task than that of facing this epochal challenge and meeting the obligations dictated by our time.
109.	Africa, for its part, stands for change and for the building of a better world. We cannot stand by as helpless observers. On behalf of Africa, I should like to reassure this august Assembly that we are resolved to make concrete and effective contributions in support of any move of the Organization that would help realize the noble purposes of the United Nations.
110.	We know that the Organization has so far made significant and historic contributions in preserving world peace and in advancing the peaceful search for new and just economic, political and social as well as information orders. In this regard, Africa is indebted to the Organization. Indeed, it is a well-known fact that Africa's long and arduous struggle for independence and development has been fully supported by the United Nations. We are certain that the Organization will continue to render us moral, political and material support in the remaining phases of our struggle. Long live African unity. Long live the United Nations.


